DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-26, 29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood et al. (“Hopgood”) (U.S. Patent Application Publication Number 2013/0067127) and Sardella et al. (“Sardella”) (U.S. Patent Number 7,934,032).
Regarding Claim 1, Hopgood discloses a system comprising: 
a controller (i.e., located within root port 102) configured to: 
send one of a speed change request or a speed change inform message to a link partner (i.e., the end point 104) via the link after determining the at least one of the link speed and the link width (paragraph 0048; i.e., in Phase 3 [after the end point 104 is satisfied with the link speed - see paragraph 0047], the root port 102 sends speed change requests to the end point 104 [“[i]n Phase 3 the endpoint 104 transmitter sends data to the rootport 102 receiver, and the rootport 102 evaluates the quality of the transmitted signal.  If the quality of the received signal is not sufficient, the rootport 102 transmitter requests different settings by transmitting the request to the endpoint 104 receiver”]).
Hopgood does not expressly disclose an interface circuit configured to provide an interface with a link between a link partner and multiple clients; and
receive multiple bandwidth requests from the multiple clients;
aggregate the multiple bandwidth requests into an aggregate bandwidth request;
determine at least one of a link speed and a link width for the link based on the aggregate bandwidth request including determining when a change in the link speed or the link width is needed based on the aggregate bandwidth request.
In the same field of endeavor (e.g., PCIe link speed modification techniques), Sardella teaches an interface circuit (Figure 2, item 62) configured to provide an interface with a link between a link partner (Figure 2, item 52) and multiple clients (Figure 2, items 18-1 - 18-4); and
receive multiple bandwidth requests from the multiple clients (Column 3, lines 60-66; Column 5, lines 18-22);
aggregate the multiple bandwidth requests into an aggregate bandwidth request (Column 4, lines 25-29);
determine at least one of a link speed and a link width for the link based on the aggregate bandwidth request including determining when a change in the link speed or the link width is needed based on the aggregate bandwidth request (Column 4, lines 54-57; Column 7, lines 27-31 and 54-57).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Sardella’s teachings of PCIe link speed modification techniques with the teachings of Hopgood, for the purpose of allowing the devices on the link to come to an agreeable link speed, rather than the controller unilaterally deciding on the link speed.

Regarding Claims 3 and 17, Hopgood discloses wherein the controller is a peripheral component interconnect express (PCIe) endpoint device controller (paragraph 0025).
Regarding Claims 4 and 18, Hopgood discloses wherein the link partner comprises a PCIe host device (paragraph 0003) and the interface circuit is configured to transmit the speed change request or the speed change inform message to the PCIe host device via the link (paragraphs 0026 and 0058-0059).

Regarding Claims 5 and 19, Hopgood discloses wherein the controller is configured to configure the interface circuit to interface with the link at the at least one of the link speed and the link width (paragraphs 0047-0048).

Regarding Claims 6 and 20, Hopgood discloses wherein the link comprises a peripheral component interconnect express (PCIe) link, and the interface circuit comprises a PCIe interface circuit (paragraph 0064).

Regarding Claims 7 and 21, Hopgood discloses wherein the link speed comprises one of a plurality of different PCIe link speeds corresponding to different PCIe generations (paragraph 0064).

Regarding Claims 8 and 22, Hopgood discloses wherein the link comprises multiple lanes, and the link width corresponds to a number of the multiple lanes that are active (paragraph 0064; i.e., the PCI Express standard allows for multiple active lanes [e.g., x1, x4, x8, or x16]).

Regarding Claims 9 and 23, Hopgood discloses wherein the controller is configured to determine the link speed for the link using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link speeds (paragraph 0047).

Regarding Claims 10 and 24, Hopgood discloses wherein the controller is configured to determine the link width using a lookup table mapping each one of a plurality of bandwidths to a respective one of a plurality of link widths (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 11 and 25, Hopgood discloses wherein the controller is configured to determine the link speed for the link by: determining power consumption for each one of a plurality of different link speeds satisfying the one or more bandwidth requests; and determining one of the plurality of different link speeds having the lowest power consumption (paragraph 0026).

Regarding Claims 12 and 26, Hopgood discloses wherein the controller is configured to determine the link width for the link by: determining power consumption for each one of a plurality of different link widths satisfying the one or more bandwidth requests; and determining one of the plurality of different link widths having the lowest power consumption (i.e., the examiner selected the situation in which a link speed is determined, and therefore this limitation does not apply to the current rejection).

Regarding Claims 15 and 29, Hopgood discloses wherein the controller is one of a host controller or a device controller (paragraph 0047).

Regarding Claim 16, Hopgood discloses a method comprising:
implementing a speed change with the controller based on at least one of the determined link speed and link width for the link when the change in the link speed or the link width is needed (paragraph 0064); and
transmitting one of a speed change request or a speed change inform message with the controller to the link partner over the link, the speed change request or the speed change inform message based on the at least one of the determined link speed and link width for the link (paragraph 0048; i.e., in Phase 3 [after the end point 104 is satisfied with the link speed - see paragraph 0047], the root port 102 sends speed change requests to the end point 104 [“[i]n Phase 3 the endpoint 104 transmitter sends data to the rootport 102 receiver, and the rootport 102 evaluates the quality of the transmitted signal.  If the quality of the received signal is not sufficient, the rootport 102 transmitter requests different settings by transmitting the request to the endpoint 104 receiver”]).
Hopgood does not expressly disclose receiving in a controller multiple bandwidth requests from multiple clients concerning transmission of data over a link between a link partner and the multiple clients using one or more of a plurality of link speeds or widths;
aggregating the multiple bandwidth requests into an aggregate bandwidth request;
determining in the controller at least one of a link speed and a link width for the link based on the aggregate bandwidth request including determining when a change in the link speed or the link width is needed based on the aggregate bandwidth request.
In the same field of endeavor, Sardella teaches receiving in a controller (Figure 2, item 60) multiple bandwidth requests from multiple clients concerning transmission of data over a link between a link partner (Figure 2, item 52) and the multiple clients (Figure 2, items 18-1 - 18-4) using one or more of a plurality of link speeds or widths (Column 3, lines 60-66; Column 5, lines 18-22);
aggregating the multiple bandwidth requests into an aggregate bandwidth request (Column 4, lines 25-29);
determining in the controller at least one of a link speed and a link width for the link based on the aggregate bandwidth request including determining when a change in the link speed or the link width is needed based on the aggregate bandwidth request (Column 4, lines 54-57; Column 7, lines 27-31 and 54-57).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 16.

Regarding Claim 32, Hopgood discloses wherein the controller is a peripheral component interconnect express (PCIe) host controller (paragraph 0003).

Regarding Claim 33, Hopgood discloses wherein the link partner comprises a PCIe endpoint device, and the interface circuit is configured to transmit the speed change request or the speed change inform message to the PCle endpoint device via the link (paragraph 0037).

Regarding Claim 34, Hopgood discloses wherein the speed change request or the speed change inform message indicates the determined link speed (paragraph 0048).

Regarding Claim 35, Hopgood discloses wherein the interface circuit is configured to transmit data from the one or more clients to the link partner over the link (paragraph 0030).

Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood and Sardella as applied to Claims 1 and 16, and further in view of Kwa et al. (“Kwa”) (U.S. Patent Application Publication Number 2006/0015761).
Regarding Claims 13 and 27, Hopgood and Sardella do not expressly disclose wherein a power management integrated circuit (PMIC) supplies one or more voltages to the interface circuit; and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed.
In the same field of endeavor (e.g., link configuration techniques), Kwa teaches wherein a power management integrated circuit (PMIC) (Figure 3, item 370) supplies one or more voltages (Figure 3, item 390) to the interface circuit (Figure 3, items 330); and the controller is configured to set the one or more voltages supplied by the PMIC to the interface circuit based on the link speed (paragraphs 0019-0020).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kwa’s teachings of link configuration techniques with the teachings of Hopgood and Sardella, for the purpose of reducing the power consumption in the system.

Regarding Claims 14 and 28, Kwa teaches wherein the link comprises multiple lanes (Figure 3, Lanes 1-N); the interface circuit comprises a plurality of drivers (Figure 3, items 330), wherein each of the drivers is configured to drive a respective one of the lanes; the system includes a power switch circuit configured to selectively power the plurality of drivers; and the controller is configured to set a number of the plurality of drivers that are powered by the power switch circuit based on the link width (paragraphs 0019-0020).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hopgood and Sardella as applied to Claims 1 and 16, and further in view of Wagh et al. (“Wagh”) (U.S. Patent Application Publication Number 2016/0283429).
Regarding Claims 30 and 31, Hopgood and Sardella do not expressly disclose wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit.
In the same field of endeavor (e.g., link configuration techniques), Wagh teaches wherein the controller is configured to vary a voltage domain of the interface circuit dependent on the determined link speed or link width for the link based on the one or more bandwidth requests and the speed change request or the speed change inform message to the link partner are configured to enable the link partner to vary a link partner voltage domain that coordinates with the voltage domain of the interface circuit (paragraphs 0192-0193 and 0207-0208).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wagh’s teachings of link configuration techniques with the teachings of Hopgood and Sardella, for the purpose of allowing for fewer overall bit errors (see Wagh, paragraph 0207).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186